Appellate Docket Number:

Appellate Case Style: Style:     Devin Jeimond Mitchell
                           Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          6th COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                         11/19/2015 3:03:49 PM
                                                                                                              DEBBIE AUTREY
Amended/corrected statement:                                                                                      Clerk


                                              DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 6th Court of Appeals
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
First Name:     Devin                                                           Lead Attorney
Middle Name: Jeimond                                                    First Name:          Troy
Last Name:      Mitchell                                                Middle Name:
Suffix:                                                                 Last Name:           Hornsby
Appellant Incarcerated?          Yes    No                              Suffix:
Amount of Bond:                                                             Appointed                       District/County Attorney
Pro Se:                                                                     Retained                        Public Defender
                                                                        Firm Name:              Miller, James, Miller & Hornsby, L.L.P.
                                                                        Address 1:           1725 Galleria Oaks Drive
                                                                        Address 2:
                                                                        City:                Texarkana
                                                                        State:       Texas                        Zip+4:   75503
                                                                        Telephone:           903.794.2711           ext.
                                                                        Fax:         903.792.1276
                                                                        Email:
                                                                        SBN:

                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                  Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Shawn
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Connally
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed               District/County Attorney
Pro Se:                                                                             Retained                    Public Defender
                                                                                Firm Name:              Harrison County District Attorney's Office
                                                                                Address 1:           P. O. Box 776
                                                                                Address 2:
                                                                                City:                Marshall
                                                                                State:       Texas                         Zip+4:    75671
                                                                                Telephone:           903.935.8408            ext.
                                                                                Fax:         903.938.9312
                                                                                Email:
                                                                                                                                     Add Another Appellee/
                                                                                SBN:                                                      Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or     non-jury?
                                       Robbery
or type of case):                                                               Date notice of appeal filed in trial court: November 18, 2015
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: November 4, 2015
Offense charged: (2) Aggravated Robbery                                         Punishment assessed: 15 years each, concurrent

Date of offense:     March 18, 2015                                              Is the appeal from a pre-trial order?         Yes     No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:     November 12, 2015                     NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: November 12, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    71st District Court                                             Clerk's Record:
County: Harrison                                                          Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            15-0172X                 Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Nov 19, 2015
                                                                          If no, date it will be requested:
First Name:       Brad                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Morin
Suffix:
Address 1:        200 W. Houston Suite 219
Address 2:
City:             Marshall
State:    Texas                      Zip + 4: 75670
Telephone:        903.935.8407           ext.
Fax:      903.935.9963
Email: lesliem@co.harrison.tx.us


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Nov 19, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Tanya
Middle Name:
Last Name:        McFarland
Suffix:
Address 1:        200 W. Houston St., Suite 219
Address 2:
City:             Marshall
State:    Texas                      Zip + 4: 75670
Telephone:        903.935.8407           ext.     1073
Fax:
Email: tan5070@aol.com


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: November 19, 2015

                                                                                      State Bar No: 00790919
Printed Name:

Electronic Signature:                                                                 Name: Troy Hornsby
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on November 19, 2015          .




Signature of counsel (or pro se party)                            Electronic Signature:
                                                                         (Optional)

                                                                  State Bar No.:      00790919
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: November 19, 2015
Manner Served: Regular Mail
First Name:       Shawn
Middle Name:
Last Name:        Connally
Suffix:
Law Firm Name: Harrison County District Attorney's Office
Address 1:        P. O. Box 776
Address 2:
City:             Marshall
State     Texas                     Zip+4: 75671

Telephone:        903.935.8408        ext.
Fax:      903.938.9312
Email:




                                                            Page 5 of 5